            Case 4:20-cv-01029-MWB Document 7 Filed 09/14/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEJANDRO ACEVEBEDO,                                 No. 4:20-CV-01029

               Plaintiff,                            (Judge Brann)

       v.                                            (Magistrate Judge Carlson)

ANGELA HOOVER, et al.,

               Defendants.

                                       ORDER

                                SEPTEMBER 14, 2020

       Plaintiff, challenging the conditions of his confinement, filed the instant

action on June 19, 2020.1 The instant action was jointly assigned to the

undersigned and to a magistrate judge. Upon designation, a magistrate judge may

“conduct hearings, including evidentiary hearings, and . . . submit to a judge of the

court proposed findings of fact and recommendations.”2 Once filed, this report and

recommendation is disseminated to the parties in the case who then have the

opportunity to file written objections.3

       On July 29, 2020, Magistrate Judge Martin C. Carlson, to whom this matter

is jointly assigned, issued a thorough report and recommendation. Magistrate

Judge Carlson recommended that Plaintiff’s complaint be dismissed because

Plaintiff had not complied with a previous case management order designed to
1
    See Doc. 1.
2
    28 U.S.C. 636(b)(1)(B).
3
    28 U.S.C. 636(b)(1).
          Case 4:20-cv-01029-MWB Document 7 Filed 09/14/20 Page 2 of 3




manage Plaintiff’s challenge, which consisted of “eccentric and inappropriate

filings.”4 As Magistrate Judge Carlson put it, the case management order, issued

on June 23, 2020, was “designed to create some measure of order out of this

chaos.”5 Plaintiff has not complied with the case management order. Magistrate

Judge Carlson therefore recommended dismissal “without prejudice to renewal if

the plaintiff complies with this court’s order.”6

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”7 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.8

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.



4
    See Doc. 6 at 3.
5
    Id.
6
    Doc. 6 at 11.
7
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
8
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
     Case 4:20-cv-01029-MWB Document 7 Filed 09/14/20 Page 3 of 3




AND NOW, IT IS HEREBY ORDERED that:

1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation,

        Doc. 6, is ADOPTED in full.

2.      Plaintiff’s Complaint, Doc. 1, is DISMISSED WITHOUT

        PREJUDICE.

3.      Plaintiff may renew his complaint if Plaintiff complies with this

        Court’s previous case management order that was entered on June 23,

        2020.

4.      The Clerk of Court is directed to CLOSE the case file.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge




                                   -3-
